Citation Nr: 0819473	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-11 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for status-post dislocation of the right shoulder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel

INTRODUCTION

The veteran had active service from November 1975 to November 
1978 and from April 1982 to April 2005.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which granted service connection for status-post 
dislocation of the right shoulder, and evaluated the 
disability at 10 percent.  


FINDING OF FACT

The veteran's right shoulder disability effectively manifests 
limitation of motion of the arm at the shoulder level, but 
not midway between side and shoulder level.  


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for status-post 
dislocation of the right shoulder have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.71, 4.71a, Diagnostic Code 5201 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in January 2005.  The RO provided the requisite 
notification regarding the disability evaluation or the 
effective date that could be assigned in March 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See 
also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept informed of 
the RO's actions in this case by way of the Statement of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in this claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.

As indicated above, a rating decision dated in May 2005 
granted service connection for status-post dislocation of the 
right shoulder.  That rating decision also assigned a 10 
percent evaluation under Diagnostic Code 5299-5203.  However, 
the veteran essentially contends that the current evaluation 
assigned for his status-post dislocation of the right 
shoulder, does not accurately reflect the severity of that 
disability.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

The evidence for consideration includes a report of a VA 
examination of the veteran's right shoulder conducted in 
February 2005.  At that time the veteran complained of sharp 
pain four times a week.  On examination, the veteran was 
noted to be right hand dominant.  Also, ankylosis was not 
present, and range of motion was said to be unaffected, 
although painful.  Flexion of the shoulders bilaterally was 
found to be 180 degrees with pain from 90 to 180 degrees on 
the right.  Abduction was 75 degrees bilaterally with pain 
from 90 to 180 degrees on the right.  Internal and external 
rotation was 90 degrees bilaterally with pain from 0 to 90 
degrees on the right.  Extension was 60 degrees bilaterally.  

The veteran submitted a Notice of Disagreement in March 2006 
in which he asserted that his shoulder chronically 
dislocated.  

A private MRI conducted in May 2006 revealed osteoarthritis 
at the acromioclavicular (AC) and glenohumeral articulations.  
There was an indication of mild necrotic acromial 
impingement, as well as tendonitis.  

In June 2006 a hearing was held before the RO in this matter.  
The veteran testified that his right shoulder gave him 
problems at his employment as a logistics analyst/maintenance 
coordinator, over-seeing the repair of vehicles returning 
from deployment.  The veteran reported that his job require 
constant climbing, pulling and going under pieces of 
equipment.  Specifically, the veteran testified that his 
movements were guarded and that he could lift his arm to 
shoulder level but that it gave him problems, and that he 
could not lift his right arm over his head.  Additionally, 
the veteran stated that he experienced instability and 
popping, and that he has declined additional surgery.  

Also in June 2006 the veteran's current employer submitted a 
letter which asserted that the veteran complained of right 
shoulder pain during work and that the employer had seen the 
veteran struggle with assignments due to shoulder pain.  
Specifically, the employer also stated that the veteran's job 
required him to climb on, in, and under, military combat 
vehicles and heavy equipment, as well as lifting and carrying 
in excess of 50lbs.  The employer also stated that the 
veteran's shoulder disability does hinder his performance and 
the veteran's ability to complete all assigned tasks.

An additional VA examination was conducted in September 2006.  
The veteran reported right shoulder pain, weakness, and 
stiffness.  On physical examination the veteran's forward 
flexion was to 110 degrees with pain at 90 to 110 degrees, 
abduction was to 120 degrees with pain from 80 to 120 
degrees, external rotation was to 70 degrees, with pain from 
50 to 70 degrees, internal rotation was to 60 degrees with 
pain from 50 to 60 degrees, and adduction was 50 degrees.  
The examiner indicated that there was no change or further 
limitation of motion upon repeated and resisted testing and 
that motor strength was normal.  The diagnosis following the 
examination was right shoulder injury with a history of 
dislocation with residual degenerative joint disease of AC 
and glenohumeral joints with rotator cuff involvement with 
supraspinatus tendonitis.  No additional limitation of the 
right shoulder was noted due to pain, fatigue, weakness, lack 
of endurance, or incoordination.  

Diagnostic Code 5203 provides ratings for other impairment of 
the clavicle or scapula.  Nonunion of the clavicle or scapula 
without loose movement is rated as 10 percent for the major 
shoulder and nonunion of the clavicle or scapula with loose 
movement is rated as 20 percent for the shoulder.  
Dislocation of the clavicle or scapula with loose is rated as 
20 percent for the major shoulder.  Diagnostic Code 5203 
provides an alternative rating based on impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a. 

Other applicable diagnostic codes include Diagnostic Code 
5201 which provides that limitation of motion of the arm at 
the shoulder level is rated 20 percent for the major 
shoulder; limitation of motion of the arm midway between the 
side and shoulder level is rated as 30 percent for the major 
shoulder; and limitation of motion of the arm to 25 degrees 
from the side is rated as 40 percent for the major shoulder.  
38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of 
the humerus.  Malunion of the humerus with moderate deformity 
is rated as 20 percent for the major shoulder and malunion of 
the humerus with marked deformity is rated as 30 percent for 
the major shoulder.  Recurrent dislocations of the humerus at 
the scapulohumeral joint, with infrequent episodes, and 
guarding of movement only at the shoulder level, are rated as 
20 percent for the major shoulder and recurrent dislocations 
of the humerus at the scapulohumeral joint, with frequent 
episodes and guarding of all arm movements, are rated as 30 
percent for the major shoulder.  38 C.F.R. § 4.71a. 

Based upon a review of the above, the Board is of the 
impression that the veteran's right shoulder disability is 
more severely disabled than contemplated by the current 10 
percent evaluation.  While the veteran does not met the 
criteria for an evaluation in excess of 10 percent under 
Diagnostic Code 5203, the Board is of the opinion that the 
veteran does met the criteria for a 20 percent evaluation 
under Diagnostic Code 5201 based on limitation of motion.  

In this regard, at the veteran's February 2005 VA examination 
the veteran demonstrated pain at a forward flexion of 90 
degrees.  Likewise, at the veteran's September 2006 
examination, forward flexion was from 90 to 110 degrees with 
pain at 90 degrees.  Based upon this information the Board 
concludes that the veteran's right shoulder range of motion 
is effectively limited to shoulder level, and that therefore 
the criteria for a 20 percent evaluation under Diagnostic 
Code 5201 have been met.  However, the veteran clearly 
demonstrated that he had non painful motion to beyond midway 
between side and shoulder level and VA examination have 
indicated that there was no additional limitation of the 
right shoulder was noted due to pain, fatigue, weakness, lack 
of endurance, or incoordination..  As such an evaluation in 
excess of 20 percent under Diagnostic Code is not warranted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial evaluation of 20 percent for status-post 
dislocation of the right shoulder is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


